CONDITIONAL SECURITY AGREEMENT

THIS CONDITIONAL SECURITY AGREEMENT (this “Agreement”) is made this _____ day of
March 2008, by Energytec, Inc., a Nevada corporation, (“Debtor”), and
_______________________________________ (“Creditor”).

ARTICLE 1   Definitions; Granting Clause; Secured Indebtedness

Section 1.1.    Definitions.  In addition to other terms defined herein, each of
the following terms shall have the meaning assigned to it, such definitions to
be applicable equally to the singular and the plural forms of such terms and to
all genders:

“Creditor Share” means ____ percent of fifty percent (50%) of the Net Proceeds.

“Net Proceeds” means the cash proceeds from the Debtor’s sale of any portion or
all of the Property less brokerage fees, commissions, taxes, assessments and any
other fees or costs of the sale transaction paid to third parties including
landman and attorneys’ fees.

“Property” means all of the Debtor’s working and revenue interests (including
all overriding royalty, royalty, working interest, net profits, leasehold, and
all other interests) in and to the mineral leases listed on Schedule 1 attached
hereto and incorporated herein.

“Promissory Note” means that Note dated of even date herewith made by Debtor and
payable to the order of Creditor in the principal face amount of $____________,
bearing interest as therein provided, containing a provision for, among other
things, the payment of attorneys’ fees.

Section 1.2.     Security Interest. Debtor hereby grants to Creditor a security
interest in, and pledges to Creditor, the Creditor Share (the “Collateral”).

Section 1.3.     Secured Indebtedness, Note, Other Obligations. This Agreement
secures and will secure the payment and performance of the Promissory Note, and
all obligations, indebtedness, duties and liabilities and all renewals,
extensions, supplements, increases, and modifications thereof in whole or in
part from time to time (collectively, the “Secured Indebtedness”).

ARTICLE 2   Representations, Warranties and Covenants

Section 2.1.     Debtor represents, warrants, and covenants as follows:

(a)    Payment and Performance. Debtor will make due and punctual payment of the
Secured Indebtedness. Debtor will timely and properly perform and comply with
all of the

--------------------------------------------------------------------------------



covenants, agreements, and conditions imposed upon it by this Agreement and the
Promissory Note and will not permit a default to occur hereunder or thereunder.

(b)     Title.  Debtor has, in Debtor’s own right, and Debtor covenants to
maintain, lawful, good and marketable title to the Property, is lawfully seized
and possessed of the Property and every part thereof, and has the right to
convey the same, free and clear of all liens, charges, claims, security
interests, and encumbrances except for (i) statutory liens for real estate taxes
and assessments on the Property, and (ii) the terms of the mineral leases and
any unitizations that define the rights and ownership of the Debtor in the
Property.

(c)     Taxes and Other Impositions.  Debtor will pay, or cause to be paid, all
taxes, assessments and other charges or levies imposed upon or against or with
respect to the Property or the ownership, use, occupancy or enjoyment of any
portion thereof, as the same become due and payable, including but not limited
to all real estate taxes assessed against the Property or any part thereof.
Nothing contained herein shall be construed to require the Debtor to pay any fee
or cost to extend the term of any mineral lease included in the Property, and
the expiration of a mineral lease included in the Property at the end of its
stated term is not a breach or default of this Agreement or the Promissory Note.

(d)     No Other Liens.  Debtor will not, without the prior written consent of
Creditor, create, place or permit to be created or placed, or through any act or
failure to act, acquiesce in the placing of, or allow to remain, any deed of
trust, mortgage, voluntary or involuntary lien, whether statutory,
constitutional or contractual, security interest, encumbrance or charge against
or covering the Property, or any part thereof, regardless of whether the same
are expressly or otherwise subordinate to the security interest created in this
Agreement, and should any of the foregoing become attached hereafter in any
manner to any part of the Property without the prior written consent of
Creditor, Debtor will cause the same to be promptly discharged and released.

(e)     Status of Debtor.  Debtor is and will continue to be (i) validly
existing and in good standing under the laws of its state of organization, and
(ii) possessed of all requisite power and authority to carry on its business and
to own and operate the Property. This Agreement and the Promissory Note have
been duly authorized, executed and delivered by Debtor, and the obligations
thereunder and the performance thereof by Debtor in accordance with their terms
are and will continue to be within Debtor’s power and authority (without the
necessity of joinder or consent of any other person), are not and will not be in
contravention of any other document or agreement to which Debtor or the Property
is subject, and do not and will not result in the creation of any encumbrance
against any assets or properties of Debtor.

(f)     Further Assurances.  Debtor will, promptly on request of Creditor, (i)
correct any defect, error or omission which may be discovered in the contents,
execution or acknowledgment of this Agreement, and (ii) execute, acknowledge,
deliver, procure and record and/or file such further documents, and do such
further acts as may be reasonably necessary to carry out more effectively the
purposes of this Agreement. Debtor shall pay all costs connected with any of the
foregoing.

2

--------------------------------------------------------------------------------



(g)    Fees and Expenses.  Without limitation of any other provision of this
Agreement or the Promissory Note and to the extent not prohibited by applicable
law, Debtor will pay, and will reimburse to Creditor all costs and expenses,
including attorneys’ fees and expenses, incurred or expended in connection with
the exercise of any right or remedy, or the defense of any right or remedy or
the enforcement of any obligation of Debtor, hereunder or under the Promissory
Note.

ARTICLE 3   Default

Section 3.1.      Events of Default. The occurrence of any one of the following
shall be a default under this Agreement (“default” or “Default”):

(a)     Failure to Pay Indebtedness.  Any of the Secured Indebtedness is not
paid when due, regardless of how such amount may have become due.

(b)     Nonperformance of Covenants.  Any covenant, agreement or condition
herein is not fully and timely performed, observed or kept, and such failure is
not cured within the applicable notice and cure period (if any) provided for
herein.

(c)     Representations.  Any statement, representation or warranty in this
Agreement is false, misleading or erroneous in any material respect on the date
hereof or on the date as of which such statement, representation or warranty is
made.

(d)     Bankruptcy or Insolvency.  The Debtor shall (i) file a voluntary
petition in bankruptcy or a voluntary petition seeking reorganization; (ii) file
an answer admitting the jurisdiction of the court and any material allegations
of an involuntary petition filed pursuant to any act of Congress relating to
bankruptcy or to any act purporting to be amendatory thereof; (iii) make an
assignment for the benefit of creditors; (iv) apply for or consent to the
appointment of any receiver or trustee for the Creditor; or (v) make an
assignment to an agent authorized to liquidate any substantial part of the
Creditor’s business. An order shall be entered pursuant to any act of Congress
relating to bankruptcy or any act purporting to be amendatory thereof approving
an involuntary petition seeking reorganization of Creditor or an order of any
court shall be entered appointing any receiver or trustee of or for Creditor or
of or for all or any substantial portion of its property, and such order
approving a petition seeking reorganization or appointing a receiver or trustee
is not vacated or stayed or any writ, warrant of attachment, or similar process
is not released or bonded within sixty (60) days after its levy or entry.

ARTICLE 4   Remedies

Section 4.1.     Certain Remedies.  If a Default shall occur, Creditor may (but
shall have no obligation to) exercise any one or more of the following remedies,
without notice (unless notice is required by applicable statute):

3

--------------------------------------------------------------------------------



(a)     Acceleration.  Creditor may at any time and from time to time declare
any or all of the Secured Indebtedness immediately due and payable and such
Secured Indebtedness shall thereupon be immediately due and payable, without
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind, all of
which are hereby expressly waived by Debtor. Without limitation of the
foregoing, upon the occurrence of a default described in paragraph (d) of
Section 3.1, hereof, all of the Secured Indebtedness shall thereupon be
immediately due and payable, without presentment, demand, protest, notice of
protest, declaration or notice of acceleration or intention to accelerate, or
any other notice, declaration or act of any kind, all of which are hereby
expressly waived by Debtor.

(b)     Lawsuits.  Creditor may proceed by a suit or suits in equity or at law,
whether for collection of the indebtedness secured hereby, the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted.

(c)     Other Rights and Remedies.  Creditor may exercise any and all other
rights and remedies which Creditor may have under this Agreement and the
Promissory Note, or at law or in equity or otherwise.

Section 4.2.     Remedies Cumulative.  All rights and remedies provided for
herein and in the Promissory Note are cumulative of each other and of any and
all other rights and remedies existing at law or in equity, and Creditor shall,
in addition to the rights and remedies provided herein or in the Promissory
Note, be entitled to avail itself of all such other rights and remedies as may
now or hereafter exist at law or in equity for the collection of the Secured
Indebtedness and the enforcement of the covenants herein, and the resort to any
right or remedy provided for hereunder or under the Promissory Note or provided
for by law or in equity shall not prevent the concurrent or subsequent
employment of any other appropriate right or rights or remedy or remedies.

ARTICLE 5   Miscellaneous

Section 5.1.     Scope of Agreement.  This Agreement is a security and pledge
agreement with respect to a portion of the Net Proceeds from sale of the
Property and does not create any other right or interest in or to the Property.

Section 5.2.     Notice of Interest; Discharge.  This Agreement or an instrument
that identifies this Agreement with a legally sufficient description of the
Property (a “Notice of Interest”) will be filed by Debtor within seven days
following the date of this Agreement for record in the real estate records of
each county where any part of the Property is situated. The Debtor will maintain
the Notice of Interest on record so long as any of the Secured Indebtedness
remains unpaid; provided, however, the Debtor is authorized to file a release on
the Notice of Interest with respect to any portion of the Property that is the
subject of a sale transaction resulting in Net Proceeds where the payment
specified in Section 5 of the Promissory Note is or will be disbursed to the
Creditor. After the Secured Indebtedness is paid in full, the Debtor is

4

--------------------------------------------------------------------------------



entitled to file a release of the Notice of Interest, this Agreement will
terminate, and all obligations of Debtor hereunder will be fully discharged.

Section 5.3.     Waiver by Creditor. Creditor may at any time and from time to
time by a specific writing intended for the purpose: (a) waive compliance by
Debtor with any covenant herein made by Debtor to the extent and in the manner
specified in such writing; (b) consent to Debtor’s doing any act which hereunder
Debtor is prohibited from doing, or to Debtor’s failing to do any act which
hereunder Debtor is required to do, to the extent and in the manner specified in
such writing; or (c) release any part of the Collateral or any interest therein
from the security interest of this Agreement. No such act shall in any way
affect the rights or powers of Creditor hereunder except to the extent
specifically agreed to by Creditor in such writing.

Section 5.4.     Acts Not Constituting Waiver by Creditor. Creditor may waive
any default without waiving any other prior or subsequent default. Creditor may
remedy any default without waiving the default remedied. Neither failure by
Creditor to exercise, nor delay by Creditor in exercising, nor discontinuance of
the exercise of any right, power or remedy (including but not limited to the
right to accelerate the maturity of the Secured Indebtedness or any part
thereof) upon or after any default shall be construed as a waiver of such
default or as a waiver of the right to exercise any such right, power or remedy
at a later date. No single or partial exercise by Creditor of any right, power
or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or waiver of any
provision hereof nor consent to any departure by Debtor therefrom shall in any
event be effective unless the same shall be in writing and signed by Creditor
and then such waiver or consent shall be effective only in the specific
instance, for the purpose for which given and to the extent therein specified.
No notice to nor demand on Debtor in any case shall of itself entitle Debtor to
any other or further notice or demand in similar or other circumstances.
Remittances in payment of any part of the Secured Indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Creditor in immediately available U.S. funds and shall
be made and accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks. Acceptance by Creditor of any payment in an amount less than the amount
then due on any Secured Indebtedness shall be deemed an acceptance on account
only and shall not in any way excuse the existence of a default hereunder
notwithstanding any notation on or accompanying such partial payment to the
contrary.

Section 5.5.     Debtor’s Successors. If the ownership of the Collateral or any
part thereof becomes vested in a person other than Debtor, Creditor may, without
notice to Debtor, deal with such successor or successors in interest with
reference to this Agreement and to the Secured Indebtedness in the same manner
as with Debtor, without in any way vitiating or discharging Debtor’s liability
hereunder or for the payment of the indebtedness or performance of the
obligations secured hereby.

Section 5.6.     Place of Payment; Forum. All Secured Indebtedness which may be
owing hereunder at any time by Debtor shall be payable at the place designated
in the Note (or if no such designation is made, at the address of Creditor
indicated at the end of this Agreement).

5

--------------------------------------------------------------------------------



Debtor hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the non-exclusive jurisdiction of any Texas or
Wyoming state court, or any United States federal court, sitting in the county
in which the Secured Indebtedness is payable, and to the non-exclusive
jurisdiction of any state or United States federal court sitting in the state in
which any of the Collateral is located, over any suit, action or proceeding
arising out of or relating to this Agreement or the Secured Indebtedness.

Section 5.7.     Application of Payments to Certain Indebtedness. If any part of
the Secured Indebtedness cannot be lawfully secured by this Agreement or if any
part of the Collateral cannot be lawfully subject to the security interest
hereof to the full extent of such indebtedness, then all payments made shall be
applied on said indebtedness first in discharge of that portion thereof which is
not secured by this Agreement.

Section 5.8.     Nature of Obligation; Compliance with Usury Laws. The
obligation evidenced by the Promissory Note is being made solely for the purpose
of settling a claim of the Creditor against Debtor. It is the intent of Debtor
and Creditor to conform to and contract in strict compliance with applicable
usury law from time to time in effect. All agreements between Creditor and
Debtor are hereby limited by the provisions of this Section which shall override
and control all such agreements, whether now existing or hereafter arising. In
no way, nor in any event or contingency (including but not limited to
prepayment, default, demand for payment, or acceleration of the maturity of any
obligation), shall the interest taken, reserved, contracted for, charged,
chargeable, or received under this Agreement or the Promissory Note or
otherwise, exceed the maximum nonusurious amount permitted by applicable law
(the "Maximum Amount"). If, from any possible construction of any document,
interest would otherwise be payable in excess of the Maximum Amount, any such
construction shall be subject to the provisions of this Section and such
document shall ipso facto be automatically reformed and the interest payable
shall be automatically reduced to the Maximum Amount, without the necessity of
execution of any amendment or new document. If Creditor shall ever receive
anything of value which is characterized as interest under applicable law and
which would apart from this provision be in excess of the Maximum Amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Secured Indebtedness and not to the payment of interest, or refunded to
Debtor or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal. The right to accelerate
maturity of the Note or any other Secured Indebtedness does not include the
right to accelerate any interest which has not otherwise accrued on the date of
such acceleration, and Creditor does not intend to charge or receive any
unearned interest in the event of acceleration. All interest paid or agreed to
be paid to Creditor shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the Maximum Amount.

Section 5.9.    Notices.  Except as is otherwise required by law, all notices,
requests, consents, demands and other communications required or which any party
desires to give hereunder or under the Promissory Note shall be in writing and
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by nationally recognized overnight courier service, or by registered
or certified United States mail, postage prepaid, addressed to the party to

6

--------------------------------------------------------------------------------



whom directed at the addresses specified in this Agreement (unless changed by
similar notice in writing given by the particular party whose address is to be
changed) or by facsimile. Any such notice or communication shall be deemed to
have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein. Notwithstanding the foregoing, no notice of
change of address shall (except as is otherwise provided by law) be effective
except upon receipt. This Section shall not be construed in any way to affect or
impair any waiver of notice or demand provided in this Agreement or the
Promissory Note or to require giving of notice or demand to or upon any person
in any situation or for any reason.

Section 5.10.     Invalidity of Certain Provisions. A determination that any
provision of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Agreement to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

Section 5.11.     Gender; Titles; Construction. Within this Agreement, words of
any gender shall be held and construed to include any other gender, and words in
the singular number shall be held and construed to include the plural, unless
the context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Agreement
and not to any particular Article, Section, paragraph or provision. The term
“person” and words importing persons as used in this Agreement shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

Section 5.12.     Execution.  This Agreement has been executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument. The date or dates reflected in the
acknowledgments hereto indicate the date or dates of actual execution of this
Agreement, but such execution is as of the date shown on the first page hereof,
and for purposes of identification and reference the date of this Agreement
shall be deemed to be the date reflected on the first page hereof.

Section 5.13.    Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon Debtor, and the heirs, devisees,
representatives, successors and assigns of Debtor, and shall inure to the
benefit of Creditor and the heirs, devisees, representatives, successors and
assigns of Creditor.

Section 5.14.    Applicable Law.  THIS AGREEMENT, AND ITS VALIDITY, ENFORCEMENT
AND INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED
IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF NEVADA (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES).

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Debtor and Creditor have executed this instrument as of the
date first written on page 1 hereof.

DEBTOR:   ENERGYTEC, INC., a Nevada corporation   Address:   4965 Preston Park
Blvd, Suite 270-E
Plano, TX 75093   By: _____________________________
Name:____________________________
Title:_____________________________


STATE OF TEXAS ) : ss. COUNTY OF _______________ )

The foregoing instrument was acknowledged before me this ____ day of March 2008,
by ____________________, the ____________ of Energytec, Inc., a Nevada
corporation, who acknowledged to me that the Company signed the foregoing
instrument.

___________________________________
NOTARY PUBLIC

Signature of Creditor on Next Page.

8

--------------------------------------------------------------------------------



CREDITOR:   Address: ____________________________________       Creditor’s
Social Security No, or Federal Employer Indentification No.   Signature  


STATE OF TEXAS ) : ss. COUNTY OF _______________ )

The foregoing instrument was acknowledged before me this ____ day of March 2008,
by ____________________, the ____________ of Energytec, Inc., a Nevada
corporation, who acknowledged to me that the Company signed the foregoing
instrument.

___________________________________
NOTARY PUBLIC

9

--------------------------------------------------------------------------------



SCHEDULE 1 - PROPERTY

MINERAL LEASES - BIG HORN COUNTY, WYOMING

GRANTOR LEASE NO. ACRES EXPIRATION STATUS BLM WYW 145691 1272  7/31/2008 CURRENT
BLM WYW 145692 394  7/31/2008 CURRENT BLM WYW 145694 1243  7/31/2008 CURRENT BLM
WYW 145695 162  7/31/2008 CURRENT BLM WYW 145696 83  7/31/2008 CURRENT BLM WYW
145705 976  7/31/2008 CURRENT BLM WYW 145706 967  7/31/2008 CURRENT BLM WYW
145707 481  7/31/2008 CURRENT BLM WYW 145708 272  7/31/2008 CURRENT BLM WYW
145709 160  07/31/2008 CURRENT BLM WYW 145710 2324  7/31/2008 CURRENT BLM WYW
145711 2480  7/31/2008 CURRENT BLM WYW 145712 640  7/31/2008 CURRENT BLM WYW
145713 1920  7/31/2008 CURRENT BLM WYW 150791 1670  7/31/2010 CURRENT BLM WYW
150792 1459  7/31/2010 CURRENT BLM WYW 150793 2451  7/31/2010 CURRENT BLM WYW
150794 320  07/31/2010 CURRENT BLM WYW 150797 2356  7/31/2010 CURRENT BLM WYW
150798 1613  7/31/2010 CURRENT BLM WYW 150802 1954  7/31/2010 CURRENT BLM WYW
150803 1560  7/31/2010 CURRENT BLM WYW 150916 2310  7/31/2010 CURRENT BLM WYW
150920 1166  7/31/2010 CURRENT BLM WYW 151758 798  11/30/2010 CURRENT BLM WYW
150799 2560  7/31/2010 CURRENT BLM WYW 150800 2560  7/31/2010 CURRENT BLM WYW
150801 1920  7/31/2010 CURRENT HELBURN PRIVATE 2060  5/21/2008 CURRENT ROYAL
PRIVATE 503  1/09/2009 CURRENT





--------------------------------------------------------------------------------